— Appeal from a judgment of the Supreme Court (Lynch, J.), entered September 5, 2012 in Albany County, which, in a proceeding pursuant to CPLR article 78, granted respondent’s motion to dismiss the proceeding.
Petitioner commenced this CPLR article 78 proceeding challenging a determination of respondent rendered in February 2011, which denied his request for parole release and ordered his next appearance in 24 months. Supreme Court granted respondent’s motion to dismiss the proceeding as time-barred, prompting this appeal.
The Attorney General has advised this Court that petitioner reappeared before the Board on March 5, 2013 and his request for parole release was again denied. In view of this, and finding that the exception to the mootness doctrine is not applicable, we conclude that the appeal must be dismissed as moot (see *1054Matter of Griffin v Evans, 105 AD3d 1221, 1222 [2013]; Matter of Lopez v Evans, 102 AD3d 1029, 1030 [2013]).
Stein, J.E, McCarthy, Spain and Egan Jr., JJ., concur. Ordered that the appeal is dismissed, as moot, without costs.